COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00216-CV


Doyle Jones                                §    From the 67th District Court

                                           §    of Tarrant County (067-247167-10)
v.
                                           §    August 20, 2015

Frank Kent Motor Company d/b/a             §    Opinion by Justice Gabriel
Frank Kent Cadillac

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Doyle Jones shall bear the costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel